Case 1:16-cv-00375-FPG-JJM Document 189 Filed 09/03/20 Page 1 of 7

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF NEW YORK

 

In re M&T Bank Corporation ERISA Litigation

 

 

Civil Action No.: 1:16-cv-375-FPG

Consolidated Action

ORDER ON PLAINTIFFS’? MOTION FOR FINAL APPROVAL OF CLASS ACTION
SETTLEMENT
Case 1:16-cv-00375-FPG-JJM Document 189 Filed 09/03/20 Page 2 of 7

This litigation arose out of claims involving alleged breaches of fiduciary duties in
violation of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended,
against M&T Bank Corporation, Manufacturers and Traders Trust Company, Wilmington Trust
Investment Advisors, Wilmington Funds Management Corporation, Wilmington Trust
Corporation, M&T Bank Employee Benefit Plans Committee, and certain individuals
(collectively, “Defendants”). !

Presented to the Court for final approval is a settlement of the litigation against all
Defendants. The terms of the Settlement are set out in a Class Action Settlement Agreement
dated December 23, 2019 (the “Settlement Agreement”), executed by Sa’ud Habib, Beverly
Williams, J. Marlene Smith, Kenneth Sliwinski, Russ Dixon, and Jacqueline Allen (the “Class
Representatives”), Class Counsel, and Defense Counsel (ECF No.159-1). Except as otherwise
defined herein, all capitalized terms used herein shall have the same meaning as ascribed to them
in the Settlement Agreement.

Upon reviewing the Settlement Agreement and the motion papers submitted in
connection with the Motion for Final Approval, and good cause appearing therefore,

It is hereby ORDERED as follows:

1. The Court has jurisdiction over the subject matter of this action and personal

jurisdiction over all parties to the action, including all members of the Settlement Class, and

 

! The individual defendants are Edward Amoroso, Brent O. Baird, C. Angela Bontempo, Robert
T. Brady, T. Jefferson Cunningham III, Gary N. Geisel, John D. Hawke, Jr., Patrick W.E. Hodgson,
Richard G. King, Newton P.S. Merrill, Melinda R. Rich, Robert E. Sadler, Jr., Denis J. Salamone,
Herbert L. Washington, Robert J. Bennett, Michael D. Buckley, Colin E. Doherty, Jorge Pereira,
Janet Coletti, Brian E. Hickey, Darren J. King, Kevin J. Pearson, Michael R. Spychala, Michele
D. Trolli, and Stephen J. Braunscheidel, Robert G. Wilmers, Michael P. Pinto, and Mark J.
Czarnecki.
Case 1:16-cv-00375-FPG-JJM Document 189 Filed 09/03/20 Page 3 of 7

pursuant to 28 U.S.C. §636(c), the parties have consented to my jurisdiction over the settlement
of this action.

2. For the purpose of settlement only, the Court confirms the certification of the
following Settlement Class under Rule 23(b)(1) of the Federal Rules of Civil Procedure for
purposes of the Settlement:

All persons, except Defendants and their immediate family members, who were

participants in or beneficiaries of the M&T Bank Corporation Retirement Savings

Plan, at any time during the Class Period from May 11, 2010 through September

30, 2019.

3. Pursuant to Rules 23(e)(1)(A) and (C), the Court hereby approves and confirms the
Settlement and the terms therein as being a fair, reasonable, and adequate settlement and
compromise of the claims asserted in the Class Action.

4, The Court hereby approves the Settlement and orders that the Settlement shall be
consummated and implemented in accordance with its terms and conditions.

5. In accordance with the Court’s Orders, and as reflected in the information from the
Settlement Administrator, (Analytics Consulting LLC), Settlement Notices were timely distributed
by first-class mail to all Class Members who could be identified with reasonable effort. The
Settlement Administrator searched for updated address information for those returned as
undeliverable, and re-mailed notices to those Class Members. In total, approximately 2.15% were
ultimately returned as undeliverable. In addition, pursuant to the Class Action Fairness Act, 29
U.S.C. § 1711, et seq. (““CAFA”), notice was provided to the Attorneys General for each of the
states in which a Class Member resides and the Attorney General of the United States.

6. The form and methods of notifying the Class Members of the terms and conditions

of the proposed Settlement Agreement met the requirements of Rules 23(c)(2) and (e), and due

process, and constituted the best notice practicable under the circumstances; and due and sufficient
Case 1:16-cv-00375-FPG-JJM Document 189 Filed 09/03/20 Page 4 of 7

notices of the Fairness Hearing and the rights of all Class Members have been provided to all
people, powers, and entities entitled thereto, consistent with Rule 23 and due process.

7. The Court finds that the Settlement is fair, reasonable, and adequate, based on the
following findings of fact, conclusions of law, and determinations of mixed fact/law questions:

A. The Settlement resulted from arm’s-length negotiations by experienced and
competent counsel overseen by a neutral mediator;

B. The Settlement was negotiated only after Class Counsel had conducted
extensive motion practice and discovery, including the taking of depositions of Plaintiffs and
several Defendants and receiving pertinent information and documents from Defendants and non-
parties;

C. The Settling Parties were well positioned to evaluate the value of the Class
Action;

D. If the Settlement had not been achieved, both Plaintiffs and Defendants
faced the expense, risk, and uncertainty of extended litigation;

E. The amount of the Settlement ($20,850,000) is fair, reasonable, and
adequate. The Settlement amount is within the range of reasonable settlements that would have
been appropriate in this case, based on the nature of the claims, the potential recovery, the risks of
litigation, and prior settlements that have been approved in other similar cases;

F, The Class Representatives represent that they actively and independently
participated in the Class Action;

G. The Class Representatives and Class Counsel have concluded that the
Settlement Agreement is fair, reasonable, and adequate;

H. Class Members had the opportunity to be heard on all issues regarding the
Case 1:16-cv-00375-FPG-JJM Document 189 Filed 09/03/20 Page 5 of 7

resolution and release of their claims by submitting objections to the Settlement Agreement to the
Court;

I. There was one communication from a Class Member styled as an objection
to the Settlement, raising an issue related to Settlement administration that was quickly remedied
by the Settlement Administrator. The Court has considered such objection, and it does not affect
the Court’s determination that the Settlement is fair, reasonable, and adequate. Accordingly, the
Court overrules the objection to the Settlement with prejudice; and

J. The Settlement was reviewed by an independent fiduciary, Fiduciary
Counselors, who has approved the Settlement.

8. The Motion for Final Approval of the Settlement Agreement is hereby GRANTED,
the Settlement of the Class Action is APPROVED as fair, reasonable, and adequate to the Plan
and the Settlement Class, and the Settling Parties are hereby directed to take the necessary steps to
effectuate the terms of the Settlement Agreement.

9. The First Amended Consolidated Complaint and all Released Claims asserted
therein, whether asserted by the Class Representatives on their own behalf or on behalf of the Class
Members, or derivatively to secure relief for the Plan, are dismissed with prejudice, without costs
to any of the Settling Parties other than as provided for in this Settlement Agreement.

10. The Class Representatives and each Class Member and their respective heirs,
beneficiaries, executors, administrators, estates, past and present partners, officers, directors,
agents, attorneys, predecessors, successors, and assigns, shall be (i) conclusively deemed to have,
and by operation of the Effective Approval Order shall have, fully, finally, and forever settled,
released, relinquished, waived, and discharged Defendants, the Plan, and the Released Parties from

all Released Claims, and (ii) barred and enjoined from suing Defendants, the Plan, or the Released
Case 1:16-cv-00375-FPG-JJM Document 189 Filed 09/03/20 Page 6 of 7

Parties in any action or proceeding alleging any of the Released Claims, even if any Class Member
may thereafter discover facts in addition to or different from those which the Class Member or
Class Counsel now know or believe to be true with respect to the Action and the Released Claims,
whether or not such Class Members have executed and delivered a Former Participant Claim Form,
whether or not such Class Members have filed an objection to the Settlement, and whether or not
the objections or claims for distribution of such Class Members have been approved or allowed.

11. The Plan and each Class Member (and their respective heirs, beneficiaries,
executors, administrators, estates, past and present partners, officers, directors, agents, attorneys,
predecessors, successors, and assigns) on behalf of themselves and the Plan shall be
(i) conclusively deemed to have, and by operation of the Effective Approval Order shall have,
fully, finally, and forever settled, released, relinquished, waived, and discharged Defendants and
the Released Parties from all Released Claims, and (ii) barred and enjoined from suing Defendants
or the Released Parties in any action or proceeding alleging any of the Released Claims, even if
the Plan or any Class Member on behalf of the Plan may thereafter discover facts in addition to or
different from those which the Plan or any Class Member now knows or believes to be true with
respect to the Action and the Released Claims.

12. Each Class Member shall release Defendants, Defense Counsel, Class Counsel, the
Released Parties, and the Plan from any claims, liabilities, and attorneys’ fees and expenses arising
from the allocation of the Gross Settlement Amount or Net Settlement Amount and for all tax
liability and associated penalties and interest as well as related attorneys’ fees and expenses.

13. The Court finds that it has subject matter jurisdiction over the claims herein and

personal jurisdiction over the Defendants and the Class Members pursuant to the provisions of
Case 1:16-cv-00375-FPG-JJM Document 189 Filed 09/03/20 Page 7 of 7

ERISA, and expressly retains that jurisdiction for purposes of enforcing this Final Approval Order
and/or the Settlement Agreement.

14. The Court finds that all applicable CAFA requirements have been satisfied.

15. The Settlement Administrator shall have final authority to determine the share of
the Net Settlement Amount to be allocated to each Current Participant and each Authorized Former
Participant pursuant to the Plan of Allocation approved by the Court.

16. | With respect to payments or distributions to Authorized Former Participants, all
questions not resolved by the Settlement Agreement shall be resolved by the Settlement
Administrator in its sole and exclusive discretion.

17. Within twenty-eight (28) calendar days following the issuance of all settlement
payments to Class Members as provided by the Plan of Allocation approved by the Court, the
Settlement Administrator shall prepare and provide to Class Counsel and Defense Counsel a list
of each person who received a settlement payment or contribution from the Qualified Settlement
Fund and the amount of such payment or contribution.

18. | Upon the Effective Date of this Order under the Settlement Agreement, all Settling
Parties, the Settlement Class, and the Plan shall be bound by the Settlement Agreement and by this

Final Approval Order.
IT IS SO ORDERED.

baz
Dated: September 3, 2020 A Ag AY
HON. eae MC CATHY
ge

United States Magistrate Jud
